CHRIS DANIEL
                                 HARRIS COUNTY DISTRICT CLERK
                                    CIVIL/FAMILY POST TRIAL

                                              DATE: February 10, 2015
                                                                                   FILED IN
                                                  1stCOURT
  FIRST COURT OF APPEALS INFORMATION SHEET BY TRIAL  COURT OF APPEALS
                                                            CLERK
                                                                               HOUSTON, TEXAS
                                                                            2/11/2015
Note to trial court clerk: You are expected to file the clerk’s record by the original2:59:10 PM If
                                                                                       due date.
                                                                            CHRISTOPHER     A.
you cannot, you should advise the Clerk of the First Court of Appeals immediately in writing,  PRINE
                                                                                    Clerk
stating the reason and the date by which the record will be filed. Generally speaking, for good
cause shown, the Court will grant no more than two extensions from the original due date,
each extension not to exceed 30 days.
                                                  01-15-00123-CV
                  Appellate Case Number
                  Trial Court Case Number:2012-56614
                  Trial Court Number 80th
______________________________________________________________________________
                                    Information from Trial Court Clerk
         The clerk’s record will be completed and filed with the appellate court clerk by the
         original due date, subject to payment arrangements being made.

XXXX The clerk’s record will not be filed by the original due date. (Please state reasons below)
       Reason(s): Due to an oversight in the filing process, we received the Notice of Appeal
on 2/10/2015.




         I believe I can file the clerk’s record by March 16, 2015, and I request an extension.

         Appellant has not made payment arrangements.
         Appellant has been notified that the clerk’s record is ready.
         Appellant has made payment arrangements.


Clerk’s Signature: /S/DUANE C. GILMORE
                   Duane C. Gilmore,
                   Civil/Family Post Trial Clerk
                   Harris County District Clerk




District Clerk’s LetterOnReceipt NOAatt.wpd